DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 12/8/2021 have been acknowledged and entered.
Claims 1, 3-6, and 9-26 are pending.  
Claims 13-26 are withdrawn.
Claims 1, 4, and 9-11 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al (US 6,592,981 B1) in view of Stewart et al (US 7,767,305 B1) and further in view of Gubert et al (US 2003/0213873 A1).
Regarding claims 1 and 6,  Rawal discloses an insulating sandwich tile for use in spacecraft heatshields (a layered tile insulation system of a space vehicle, comprising: at least one layered tile), wherein each of the layered tiles of the at least one layered tile comprises: an outer layer having an outer surface and an inner surface with ribs (a first interlocking surface opposed to the outer surface, the first interlocking surface including a first set of interlocking features), and an inner layer having an inner surface and a second interlocking surface opposed to the inner surface, the second 
Rawal teaches all of the limitations of claim 1 and further teaches the outer layer is bonded to an inner layer via a middle layer containing a phenolic (an adhesive) loaded material (fig. 5; col. 6, lines 49-52) which inherently requires a clearance between the first and second set of interlocking features.
Rawal does not teach the inner layer includes TUFI and/or HETC or wherein the outer layer includes a material, the outer layer includes one or more layers of toughened uni-piece fibrous insulation (TUFI) and a high efficiency tantalum based ceramic (HETC) or a ceramic adhesive positioned in the clearance of the mechanical joint.
However, Rawal further teaches the insulating inner and outer layers may be made of various appropriate insulating materials (col 6 lines 9-10) preferably with similar coefficients of thermal expansion (col 6 lines 11-13) and teaches the adhesive material (in the joint) between them should have a similar chemical composition as both the first material of the outer layer and the material comprising the inner layer and should have a similar thermal expansion coefficient (col 4 lines 59-62 and Col 5 lines 11-12)   Rawal teaches the inner layer should be lighter weight fiber or foam (col 6 lines 45-48) and the outer layer may include an oxidation resistant coating that further enhances its ability to withstand severe reentry environments (col 6 lines 19-23).  Stewart teaches a thermal protection system for orbital reentry vehicles with an outer layer of fibrous insulation (TUFI) thermal protection and teaches a high efficiency tantalum-based ceramic (HETC) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a lightweight fiber layer such as TUFI as taught by Stewart as the inner layer of Rawal and a TUFI material coated with a high efficiency tantalum-based ceramic (HETC) coating as the outer layer of Rawal in order to provide the article of Rawal high impact resistance to temperatures up to 3000˚F (as in claim 6) while maintaining low weight of the insulating layers and to use a ceramic adhesive as taught by Gubert in place of the phenolic resin of Rawal, because it is ceramic like HETC and appropriate for use with TUFI and therefore an appropriate adhesive material for both the upper and lower layers thereby maintaining similar thermal expansion coefficients between the layers. 
Regarding claim 4, Rawal teaches all of the limitations of claim 1 and further teaches the use during atmospheric re-entry in a nose-cap shape and therefore a high temperature region (col 3 lines 21-23 and 30-31) and further teaches it’s use in nose-cones (col 8 lines 57-61). 
Regarding claim 5, Rawal teaches all of the limitations of claim 1 and further teaches the insulating sandwich tile for use in spacecraft heatshields is oxidation resistant (col 1 lines 17-20).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al (US 6,592981 B1) in view of Stewart et al (US 7,767,305 B1) further in view of Gubert et al (US 2003/0213873 A1) and further in view of Heinrich et al (US 2007/0004301 A1)
Regarding claims 9 and 10, Rawal in view of Stewart and Gubert teaches all of the limitations of claim 1 as set forth above.  
Rawal does not explicitly disclose a transition fit or a clearance of up to approximately 0.01 inches formed within a part of the mechanical joint between the interlocking features.
However, Rawal teaches the interlocking features may include one or more layers of phenolic (adhesive) loaded carbon scrim cloth as a bonding agent between the interlocking features col 4 lines 51-53).  Heinrich teaches carbon scrim cloth is approximately 0.1-10 mm thick which converts to about.004 inches to 0.4 inches thick [0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to a ceramic adhesive layer thickness with the same thickness as one or one or more phenolic (adhesive) loaded carbon scrim bonding layers with a thickness of .004 inches thick thereby requiring a transition fit formed within a part of the mechanical joint formed by the interlocking features having a clearance of the thickness of the scrim bonding layers which is within the claimed range of up to 0.010 inches in order to accommodate the bonding layer and maintain a bond with both layers. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al (US 6,592,981 B1) in view of Stewart et al (US 7,767,305 B1) further in view of Gubert et al (US 2003/0213873 A1) and further in view of Rettig (US 2016/0109129 A1).
Regarding claim 3, Rawal in view of Stewart and Gubert teaches all of the limitations of claim 1 including interlocking features.
Rawal does not teach the first and second sets of interlocking features have complementary dovetail geometry.
However, Rettig teaches dovetail mutually engaging (interlocking) structures on heat shield tiles provides a particularly secure connection beneficial for applications which require very high reliability of a hybrid heat shield and in which the loss of a segment cannot be tolerated (abstract and [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a dovetail configuration for the interlocking features of Rawal in order to provide a secure connection between the layers of the tile because it is critical for the layers of material to remain securely together to provide the intended heat and oxidation resistance at high temperatures particularly during reentry. 
Regarding claim 11, Rawal in view of Stewart, Gubert and Rettig teaches all of the limitations of claim 1 including interlocking features.  Rettig also teaches the dovetail may have a force-fit or interference fit [0032] between the interlocking features (within a part of the mechanical joint).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al (US 6,592,981 B1) in view of Stewart et al (US 7,767,305 B1) further in view of Gubert et al (US 2003/0213873 A1) and further in view of Simon et al (US 2009/0084902 A1).
Regarding claim 12, Rawal in view of Stewart and Gubert teaches all of the limitations of claim 1 as set forth above.
Rawal does not teach a specific size of the heat shield tiles, thus one of ordinary skill in the art would be motivated to review the prior art for guidance.  
As such, Simon teaches the size of a panel for a thermal protection system for a spacecraft that may be subjected to very high temperatures [0021] may be 12 inches by 12 inches [0031] at least for test panels.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce tiles as large as 12 inches by 12 inches at least for test panels.

Response to Arguments
Applicant’s amendments to the specification and arguments, in view of the amendments to claims 1, 4 and 9-11 filed 12/8/2021 have been thoroughly considered.  The objections to the specification and to claim 9 and the rejection to claim 4 under 35 USC 112 have been overcome by the amendments to the specification and to the claims.  Therefore, the objections and rejection under 35 USC 112 have been withdrawn.  The rejections over Rawal alone are persuasive particularly with regard to a ceramic adhesive and the rejections have been withdrawn.  However, upon further 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784             

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784